Citation Nr: 1226082	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  08-32 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for lumbar strain myositis, for the period prior to October 19, 2010.

2.  Entitlement to an increased, staged disability rating in excess of 40 percent for lumbar strain myositis, for the period since October 19, 2010.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel
INTRODUCTION

The Veteran had active service from April 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This case was previously before the Board in February 2010, wherein the Board remanded the Veteran's claim for an increased rating for additional development, including a VA examination.  The case was returned to the Board for appellate consideration.   

Subsequently, in a November 2011 rating decision, the RO granted an increased, 40 percent evaluation for the Veteran's lumbar strain myositis, effective October 19, 2010.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence. 

Unfortunately, still further development is required before the Board can adjudicate the Veteran's pending claims of entitlement to increased disability evaluations for his lumbar strain myositis, as well as his claim of entitlement to TDIU.  Regrettably, these claims are being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.


REMAND

VA is required to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  In this case, the Veteran filed a claim of entitlement to a TDIU in April 2011.  In statements at that time, and again in a December 2011, the Veteran alleged that his service-connected lumbar strain myositis precludes him from obtaining or maintaining gainful employment.  However, the issue of entitlement to a TDIU has not yet been adjudicated by the RO.  The Board notes that the issue of entitlement to TDIU is inextricably intertwined with the Veteran's claims of entitlement to increased disability evaluations, currently on appeal.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

In December 2011, the Veteran submitted an additional written statement contending that his lumbar strain myositis renders even sedentary employment difficult; he also submitted VA medical records dated May 2011 through October 2011.  However, there is no indication that he waived his right to have this additional evidence initially considered by the RO (AMC), and these records were not considered in the most recent, November 2011 supplemental statement of the case (SSOC).  Therefore, the RO (AMC) must first consider this additional evidence and issue another SSOC, as appropriate.  See 38 C.F.R. §§ 19.31.  See also 38 C.F.R. § 20.1304(c) (any pertinent evidence submitted by the appellant or his representative must be referred to the agency of original jurisdiction for initial review, unless this procedural right is waived by the appellant or his representative, or unless the Board determines the benefit sought can be allowed on appeal without such a referral).

The Veteran was most recently afforded a VA spine examination in April 2011.  In December 2011, the Veteran reported that he underwent spinal surgery in June 2011, two months after the VA examination.

Since it is necessary to remand this case for the reasons detailed above, the RO should also provide an examination, to obtain more recent objective characterizations of this condition and the associated symptomatology.  The Court has also found that the fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

It is not clear from the record whether the Veteran continues to receive medical care through VA.  Therefore, on remand, the RO should obtain any outstanding VA records.  The Board particularly wants the treatment records regarding the Veteran's back surgery on June 27, 2011.    

Accordingly, the case is REMANDED for the following action:

1.  If the Veteran has received any recent medical treatment at the VAMC in San Juan, obtain these records.  The Board particularly wants the treatment records regarding the Veteran's back surgery in June 2011.    

2.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected lumbar strain myositis.  The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

3.  When the development requested has been completed, the case should again be reviewed by the RO/AMC, with application of all appropriate laws and regulations, and consideration of all additional information obtained since issuance of the November 2011 supplemental statement of the case, including any evidence obtained as a result of this remand. 

 If the claims remain denied, the appellant and his representative, if any, should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


